Matter of Parrish v New York City Loft Bd. (2015 NY Slip Op 07340)





Matter of Parrish v New York City Loft Bd.


2015 NY Slip Op 07340


Decided on October 8, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 8, 2015

Friedman, J.P., Andrias, Saxe, Gische, Kapnick, JJ.


15827 101595/13

[*1] In re Mark Parrish, Petitioner-Appellant,
vNew York City Loft Board, et al., Respondents-Respondents.

An appeal having been taken to this Court by the above-named appellant from an order of the Supreme Court, New York County (Cynthia S. Kern, J.), entered on or about May 23, 2014,
And said appeal having been withdrawn before argument by counsel for the respective parties; and upon the stipulation of the parties hereto dated September 16, 2015,
It is unanimously ordered that said appeal be and the same is hereby withdrawn in accordance with the terms of the aforesaid stipulation.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 8, 2015
CLERK